                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KYLE E. STOLARICK, for himself and                        CIVIL ACTION
all others similarly situated
               Plaintiff                                  N0.17-0593

              v.

KEYCORP, trading as KEYBANK, N.A.,
et al
          Defendants

                                         ORDER

        AND NOW, this 30th day of October 2018, upon consideration of the motion for

summary judgment filed by Defendant Weltman, Weinberg & Reis Co., L.P.A. ("Defendant

Weltman"), [ECF 55], the opposition thereto filed by Plaintiff Kyle E. Stolarick ("Plaintiff'),

[ECF 59], and Defendant Weltman's reply, [ECF 62], it is hereby ORDERED that, for the

reasons set forth in the accompanying Memorandum Opinion of this day, Defendant Weltman's

motion is GRANTED and JUDGMENT is entered in favor of Defendant Weltman and against

Plaintiff.

        It is further ORDERED that the Clerk of Court shall place the accompanying

Memorandum Opinion UNDER SEAL until further Order of this Court. By November 20,

2018, the parties shall each file a memorandum addressing whether any portion of this Court's

Memorandum Opinion should remain under seal and the justification for placing it under seal.


                                            BY THE COURT:


                                            Isl Nitza 1 Ouinones Alejandro
                                            NITZA I. QUINONES ALEJANDRO
                                            Judge, United States District Court
